Citation Nr: 0214989	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  99-00 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California

THE ISSUE

Entitlement to service connection for peripheral neuropathy. 

(The claim for a higher evaluation for post-traumatic stress 
disorder (PTSD), will be the subject of a later decision.)

REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 RO decision which denied the 
veteran's claim of service connection for peripheral 
neuropathy.

The main body of the present Board decision concerns the 
veteran's claim for service connection for peripheral 
neuropathy.  The Board is not, at this time, considering the 
claim for a higher rating for PTSD.  The Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing that claim.


FINDINGS OF FACT

1.  The veteran currently has peripheral neuropathy, which 
has neither been characterized as acute or subacute; and this 
condition was initially manifested many years after service.

2.  Any current peripheral neuropathy is not attributable to 
a disease or injury in service.




CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1967 to May 
1969.  He served in Vietnam from May 1968 to May 1969. 

An August 1967 pre-induction examination reflects that the 
veteran's neurological system was normal.  On separation 
examination in May 1969, his neurological system was normal.

An October 1995 letter, from a VA Environmental Health 
Physician, reflects that the veteran underwent a VA Agent 
Orange examination which was essentially normal aside from 
actinic keratosis, which was located on the veteran's face.  
It was noted that a history of peripheral neuropathy was 
noted, and he was referred to the neurology clinic for 
evaluation. 

An October 1995 VA neurology consultation report shows that 
the veteran was referred to determine whether he had 
radiculopathy or peripheral neuropathy which was of chemical 
origin.  The assessment was polyneuropathy. 

A November 1995 VA EMG and nerve conduction study reflects 
that the veteran had moderate peripheral polyneuropathy 
involving sensory and motor fibers.

A December 1995 VA outpatient treatment note reflects that 
the veteran had polyneuropathy. 

A February 1996 VA neurology clinic consultation report shows 
that the assessments included moderate peripheral neuropathy.  

At an August 1997 RO hearing, the veteran testified that he 
experienced finger numbness in 1969.  He said that he told 
medical examiners, in 1983, that his hands shook.  In the mid 
1990s, he said, he was diagnosed as having peripheral 
neuropathy.

II.  Legal  Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the March 1997 rating 
decision and of the reasons and bases for the denial of his 
claim.  The Board concludes that the discussions in the 
rating decision, statement of the case (SOC) (issued in May 
1997), and supplemental statements of the case (SSOC) (in 
September 1997 and January 2002) informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The veteran's service and VA medical records have 
been obtained.  Further, the veteran has been afforded VA 
evaluations.  38 C.F.R. § 3.326.  In sum, VA has done 
everything reasonably possible to assist the veteran, and the 
evidence on file is adequate to evaluate his claim of service 
connection.  

The SOC and SSOCs provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
service connection for peripheral neuropathy.  An August 2002 
letter informed him that the RO was certifying the appeal; 
thus, the veteran could not reasonably expect further 
development of his claim.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
Even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  
Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claims, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample opportunity to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for an organic disease of the nervous system will be presumed 
if manifest to a compensable level within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be presumed to have been 
incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A review of the veteran's service records shows that he 
served in Vietnam; as such, his exposure to herbicides will 
be presumed.  His service medical records reflect that his 
neurological system was clinically normal during his period 
of active duty.  There is no evidence reflecting complaints, 
treatment or a diagnosis of peripheral neuropathy during 
active duty.  Further, there is absolutely no evidence of a 
diagnosis of acute or subacute peripheral neuropathy or any 
other evidence of transient neuropathy, within weeks or 
months of his presumed exposure to herbicides.  There is no 
evidence of peripheral neuropathy within one year of his 
service discharge.  Rather, the first evidence of peripheral 
neuropathy is in the mid 1990s, which is several decades 
after his service discharge.  Notably, peripheral neuropathy 
has never been characterized as acute or subacute.  Further, 
current medical evidence continues to show that the veteran 
has peripheral neuropathy; in other words, his peripheral 
neuropathy does not meet the regulatory requirement that it 
resolve within 2 years of its date of onset.  There is no 
evidence establishing any relationship between current 
polyneuropathy and service or exposure to herbicides. 

In sum, it is noted that there is no evidence on file showing 
that the veteran had peripheral neuropathy in service or 
shortly thereafter.  Instead, peripheral neuropathy first 
manifested decades after service and exists currently, and 
there is no evidence showing that such is related to a 
disease or injury in service, including herbicide exposure.

While the veteran appears to argue that his current 
peripheral neuropathy is related to herbicide exposure in 
service, he is not competent to render such an opinion as he 
is a layman, possessing no medical expertise or training.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions).  
To the extent that the veteran reported that he had numbness 
in 1969, the veteran is competent to report that he 
experienced numbness.  However, he has not asserted a 
relationship to combat; therefore 38 U.S.C.A. § 1154(b) is 
not for application.  Regardless, the neurologic system was 
normal at separation, he specifically denied a history of 
paralysis and neuritis at separation, there is no competent 
evidence of neuropathy within 1 year of separation from 
service and no competent evidence linking the remote post 
service diagnosis to service.  The Board concludes that the 
normal separation examination and his contemporaneous denials 
of neurologic deficit at separation are more reliable than 
his more recent statements.  

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the 
preponderance of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable.



ORDER

Service connection for peripheral neuropathy is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

